Nelson, J.
It is well settled that the federal courts no longer have jurisdiction upon the ground that the defendant is a national bank; but it is insisted that jurisdiction obtains under section 1 of the act of March 3, 1875; for the amount involved is over §500, and the suit arises, as plaintiff claims, under a law of the United States. I think the decisions of the United States supreme court heretofore made warrant the conclusion that objections of the character presented to a breach of the banking' law by a national bank can only bo urged by the government, and the substance of complainant’s bill of complaint is virtually an objection to the breach. In this case the other makers of the note, who received the consideration, could not escape payment although the money was loaned in violation of the act. This is conceded. The contract is not void as to them, and I sec no equity in releasing the complainant, and applying a different rule to Mm. He knew the obligations assumed when he signed the note to aid the plaintiff in making the loan, and he was equally liable with the other makers. The true rule is that, if the bank is to be punished for a violation of law, the government must enforce the penalty, and not an individual. The banking law, when fully examined, does not make the contract entered into in violation of section 5200, Itev. St., void, and the stockholders are not to suffer when such a claim is made, under the circumstances suggested in the record. If it is desirable to punish a bank for a violation of law, I have no doubt the proper officer of the government would, on sufficient proofs, commence proceedings.
Demurrer sustained, and bill dismissed.